Citation Nr: 9921372	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.  

3.  Entitlement to service connection for a bilateral lower leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
February 1968.  

This appeal arose from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for "feet problems" and a 
disorder of the lower legs.  The RO also granted entitlement to 
service connection for PTSD, evaluated as 10 percent disabling.  

Subsequently the matter was transferred to the Portland, Oregon 
RO.  

In January 1999 the evaluation for PTSD was increased to 50 
percent effective the date of claim, September 29, 1992.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issue has been rephrased as indicated on the cover page of 
this remand.  This is to reflect that the veteran's disagreement 
was with the evaluation assigned after the initial grant of 
entitlement to service connection for PTSD.  In the recent case 
of Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in appeals 
from an initial assignment of a disability evaluation, ratings 
may be staged (i.e., different ratings may be assigned for 
different periods of time).  

The issues were also rephrased to reflect that in July 1986 the 
San Diego, California RO denied a claim for entitlement to 
service connection for a "foot condition."  The veteran did not 
appeal that determination.  Where a claim has become final, VA 
must first determine whether new and material evidence exists to 
reopen the claim.  See e.g. Wakeford v. Brown, 8 Vet. App. 237 
(1995).  




The claim for entitlement to an increased initial evaluation for 
PTSD is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral foot disorder when it issued an unappealed rating 
decision in July 1986.  

2.  The evidence received since the final unappealed July 1986 
rating decision does not bear directly and substantially upon the 
issue at hand, is duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  

3.  The claim for entitlement to service connection for a 
bilateral lower leg disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1986 rating decision wherein 
the RO denied the claim of entitlement to service connection for 
a bilateral foot disorder is not new and material, and the claim 
for service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1998);  38 C.F.R. §§ 3.156, 20.1103 (1998).  

2.  The claim for entitlement to service connection for a 
bilateral lower leg disorder is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Bilateral Foot Disorder

The evidence submitted prior to the July 1986 rating decision 
consists of service medical records and VA and non-VA treatment 
records.  To the extent pertinent, this evidence will be 
outlined.  

Service medical records showed that on enlistment, in October 
1961, the veteran's feet were normal.  In November 1961, x-rays 
were requested of the left foot to rule out a stress fracture.  
The impression was a talonavicular strain.  There was some dorsal 
swelling and tenderness.  X-rays were reportedly negative.  

In July 1965, the veteran complained of pain in the right foot.  
It was noted that he was on an S-2 profile.  The veteran reported 
that he injured his right foot aboard ship several weeks earlier.  
Pes planus was noted.  X-rays were negative.  The doctor felt 
that the veteran's problem was due to pes planus.  Arch supports 
were prescribed.  

On discharge and immediate reenlistment in October 1966, the feet 
were abnormal.  The veteran had first degree pes planus that was 
not considered disabling.  

In July 1967 a request for an orthopedic consultation was made.  
It was noted that the veteran had third degree pes planus.  Arch 
supports and ripple soles had done little good.  On the 
consultation in August 1967 there was valgus of the hind foot 
with pes planus.  It was noted that there was probably no 
subtalar motion.  X-rays revealed probable (but not definite) 
tarsal coalition.  A Thomas heel and military occupational 
specialty change were prescribed.  

In October 1967 the veteran appeared before a Medical Board.  The 
diagnosis was bilateral pes planus due to tarsal coalition.  The 
veteran reported onset of symptoms in 1965 while training.  He 
reported that arch supports were greatly beneficial.  

However, the veteran reported increasing symptoms in April 1967 
after jumping from the back of a truck.  He reported that his 
arch supports were worn out and were not replaced.  

The veteran further reported that in 1967 his pain grew 
progressively worse particularly with prolonged standing, walking 
and jumping.  He reported that new arch supports, Thomas heels, 
ripple soles and other foot devices had not been of appreciable 
benefit since the increase in symptoms in April 1967.  

On the cover sheet it was noted that the diagnosed condition was 
deemed to have preexisted service and to have not been aggravated 
by service.  The condition was deemed to be not in the line of 
duty.

Private medical records from Kaiser Permanente from 1968 to 1984 
were received. These show only that the veteran suffered a 
contusion of the left second toe in November 1978 and stepped on 
a nail with his right foot in August 1983.  There was no other 
treatment of the feet or diagnosis of any foot disorder to 
include pes planus.  

On an examination report from December 1984 for Lawrence 
Livermore Laboratory, no abnormality of the feet was found.  
There was no deformity or limitation of motion. 

VA treatment records from late 1985 and early 1986 were received.  
These noted that in approximately 1985, the veteran sustained a 
right calcaneal fracture in a fall. He was status post bone and 
skin graft with a complication of osteomyelitis.  

In July 1986 the RO denied entitlement to service connection for 
a "foot condition."  The RO determined that a foot disorder 
preexisted service and was not aggravated by service.  The 
notification letter was not returned as undeliverable.  The 
veteran did not express disagreement with the determination.  

Additional VA and non-VA records were received in October 1986 
and November 1986.  


Vet Center records from 1986 pertained to psychological 
treatment.  The veteran reported an injury to the right foot with 
osteomyelitis since 1985.  Other VA records from 1986 showed 
treatment of the right foot fracture and osteomyelitis.  

Records of Riverside General Hospital from 1986 show ongoing 
treatment of the veteran's right foot fracture and osteomyelitis.  
X-rays from April and May of 1986 showed a healing of a 
comminuted fracture of the right calcaneus.  X-rays from July 
1986 showed continued healing.  There was also some evidence of 
tissue ulceration but there was no clear evidence of 
osteomyelitis.  

In connection with the veteran's claim additional VA and non-VA 
records were received.  The veteran also made contentions.  

Records from San Bernardino County Medical Center showed 
hospitalizations for treatment of injuries to the right foot 
after a fall.  X-rays from July 1985 showed a comminuted fracture 
and dislocation of the right tarsal joint with a displaced 
fracture of the right calcaneus, and displacement of the right 
navicular and cuneiform joint.  Admission diagnoses included 
closed comminuted fracture of the right calcaneus and dislocation 
of the right navicular and cuneiform bones.  Final pertinent 
diagnoses included closed comminuted fracture of the right 
calcaneus status post open reduction and internal fixation, and 
status post reduction of the right tarsonavicular displacement 
with external fixator in place.  

VA treatment records from 1986 to 1988 showed treatment of the 
right foot.  An orthopedic report from August 1988 showed that 
the veteran had a tender plantar prominence and heavy callus with 
some evidence of previous skin breakdown.  There was minimal 
ankle mobility and hind foot mobility.  X-rays showed signs of 
calcaneal injury and bony prominence of the subtalar joints with 
diffuse sclerosis and degenerative joint disease.  


The veteran underwent a VA examination of his feet in April 1993.  
The veteran reported problems with his feet in 1968.  He reported 
difficulty walking and pain in his feet.  On examination he 
walked with a limp.  It was noted that he had a severe injury and 
deformity of the right foot with bone graft.  The right foot and 
ankle were markedly deformed with inability to dorsiflex his 
right ankle.  

The examiner also noted multiple fractures, onychogryposis 
(enlargement and thickening of the nails) and 4th degree pes 
planus.  The relevant diagnoses were severe deformity and 
ankylosis of the right foot and ankle, and pes planus.  X-rays of 
the right ankle were taken.  There was possible fusion of the 
talus and calcaneus.  The presence of pseudoarthrosis and prior 
fracture with deformity could not be excluded.  There was also a 
small exostosis or osteochondroma.  

In his substantive appeal the veteran reported that he had 
medical treatment starting in 1965.  He reported that he had pain 
in both feet since that time.  He maintained that his feet were 
in constant use and although his supports wore out and his 
symptoms worsened, he did not have the time or desire to continue 
to complain.  He denied that pes planus existed prior to service.  
He felt that there was aggravation in service.  

With his substantive appeal the veteran provided a few duplicates 
of his service records and a number of lay statements from his 
relatives.  The veteran's sister-in-law recalled that the veteran 
injured his right foot after service when he fell from a second 
story building.  The other statements pertain to other issues and 
do not mention the veteran's feet.  

In September 1994 the veteran submitted duplicate service 
records.  

VA treatment records from the 1990's were received.  

In September 1994 the veteran reported pes planus.  Exam showed 
flat feet.  The assessment was flat feet status post right ankle 
fracture.  

A podiatry evaluation also showed severe limitation of inversion 
and eversion of the right ankle.  There was mild limitation of 
the left ankle.  The relevant assessment was ankle equinus, pes 
planus, and degenerative joint disease of the ankles bilaterally.  

A report from November 1994 noted severe pes planus.  Heel 
cushions, insoles and longitudinal arch pads were provided.  

In December 1994 the veteran's feet were to be evaluated.  The 
right foot was deformed with surgical healed scars.  There was 
tenderness across the arches and plantar areas bilaterally.  The 
veteran had flat feet with bilateral foot pain.  

He continued to complain of foot pain into 1995.  


Factual Background
Bilateral Lower Leg Disorder

No leg disorder was shown on enlistment in October 1961 or on 
discharge and immediate reenlistment in October 1966.  

In the November 1967 Medical Board report in service it was noted 
that the veteran had aching in the calves after prolonged 
standing and walking.  This (in addition to symptoms involving 
the knees, ankles, and feet) was found to be "associated" with 
pes planus and tarsal coalition. 

Records of treatment from 1968 to 1984 were provided by Kaiser 
Permanente.  These records show no treatment of the lower legs.  
The veteran did receive treatment for right knee pain in April 
1974. 

A physical examination report from Lawrence Livermore laboratory 
dating from December 1984 shows no abnormality of the lower 
extremities and no complaints of any lower leg disorder.  



Private medical records from 1985 and 1986 and VA treatment 
records from 1986 to 1988 show treatment for a severe fracture of 
the right ankle after a fall with subsequent development of 
osteomyelitis.  

In his substantive appeal, submitted in September 1994, the 
veteran reported that he had continuing lower leg pain since 
service.  He noted that he had jumped off of a truck with a 100-
pound pack causing excruciating pain. 

In a September 1994 VA treatment record, it was noted that the 
veteran reported pes planus with bilateral calf pain since 
service.  Exam showed flat feet.  The assessment was flat feet 
with probable shin splints.  

At a podiatry consultation the veteran reported chronic foot 
problems specifically flat feet and "now shin splints."  There 
was pain to palpation of the peroneal and anterior compartments 
of the legs and some discoloration of the right leg.  The 
assessment was ankle equinus, pes planus, shin splints, and 
degenerative joint disease of the ankles bilaterally.  

In October 1994 it was noted that the veteran had pain in both 
legs below the knees.  No findings were made regarding the legs.  

A report from November 1994 noted bilateral shin splints and 
severe pes planus.  Heel cushions, insoles and longitudinal arch 
pads were provided.  

In February 1995 the veteran reported leg pain after jumping off 
of a truck in 1968.  There was pain in the pretibial area and the 
ankles that would occur immediately with weight bearing.  There 
were no claudication symptoms.  

A July 1995 treatment note shows complaints of chronic pain from 
the knees to the feet.  He did specify that he had lower leg 
pain.  


Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or for 
which service connection is sought must be considered on the 
basis of the places, types and circumstances of the veteran's 
service as shown by service records, the official history of each 
organization in which the veteran served, medical records and all 
pertinent medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to administer 
the law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. § 3.303(a) (1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "Chronic."  
When the disease identity is established there is no requirement 
of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1998).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural progress 
of the condition.  



Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(1998).  

Disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).  

Moreover, when aggravation of a non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability that existed prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

An appeal consists of a timely filed notice of disagreement (NOD) 
in writing and, after a statement of the case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 
(1998).  A determination of the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed.  38 C.F.R. § 20.1103.  Except in 
the case of simultaneously contested claims, the veteran or his 
representative must file an NOD from a determination of the 
agency of original jurisdiction within one year of the date of 
notification of that determination.  38 C.F.R. § 20.302(a). 

A decision, though final as to conclusions based on the evidence 
of record at that time, may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156.  
The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
has held that the Board must perform a three-step analysis when 
the veteran seeks to reopen a claim.  


First, the Board must determine whether the appellant has 
presented new and material evidence.  New and material evidence 
means evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a). See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether new and 
material evidence has been submitted, VA must accept proffered 
evidence as presumptively credible.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  

For a number of years the governing case law required, in order 
to reopen a finally denied claim, that there be a reasonable 
possibility that the new evidence presented, when viewed in the 
context of all the evidence, both old and new, would change the 
prior outcome.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In Hodge, the 
United States Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated this standard on the grounds that it could 
impose a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  

The Court of Appeals, in Hodge, noted that 38 C.F.R. § 3.156 
emphasizes the importance of a complete evidentiary record for 
the evaluation of the veteran's claim rather than the effect of 
new evidence on the outcome.  Hodge, 155 F.3d at 1363.  Moreover 
under the regulation, evidence could be material if it provided 
"a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its rating decision."  
Id.  

The Court in Elkins, stated that Hodge effectively decoupled the 
existing relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen - i.e. that if there was new and material 
evidence to reopen under Colvin, the claim would necessarily also 
be well grounded.  Hodge established that new and material 
evidence may exist even though a claim is not well grounded.  

The second step is that if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened and 
the Board must determine whether, based upon all of the evidence 
of record in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69 (1995), the claim as reopened 
(and distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

Finally, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Elkins; see also Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  

Section 5107 of Title 38, United States Code unequivocally places 
an initial burden upon the claimant to produce evidence that his 
claim is well grounded; that is, that his claim is plausible.  
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the form of 
a medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and of 
a nexus between in service injury or disease and current 
disability in the form of medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  In addition, in the absence of proof 
of a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in service 
or during an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in certain 
circumstances, lay evidence between the present disability and 
the post service symptomatology.  Savage v. Gober, 10 Vet. App.  
488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  



The claimant does not meet this burden by merely presenting his 
lay opinion because he is not a medical health professional and 
does not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 6-9, 611 (1992), a claim based only on the veteran's lay 
opinion is not well grounded.

In determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Courts have held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis
New and Material Evidence - Bilateral Foot Disorder

The veteran seeks to reopen his claim of service connection for a 
bilateral foot disorder which the RO denied when it issued an 
unappealed rating decision in July 1986. When a claim is finally 
denied by the RO, the claim may not be reopened and allowed, 
unless new and material evidence has been presented.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104 (1998).

The veteran did not appeal the July 1986 rating decision and 
therefore it became final.  38 U.S.C. § 4005(c) (West 1982); 
38 C.F.R. §§ 19.129, 19.192 (1986).  Therefore the Board must 
first determine whether new and material evidence has been 
submitted to reopen the claim.  Wakeford.  

When a claimant seeks to reopen a finally deneid claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  
In order to reopen a finally deneid claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last deneid 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record.


In the judgment of the Board, the evidence submitted since the 
July 1986 rating is not new and material.  38 C.F.R. § 3.156.  
The RO previously determined that pes planus due to tarsal 
coalition existed prior to service and was not aggravated by 
service.  

Some of the evidence submitted after the July 1986 rating 
decision is duplicative or cumulative of evidence submitted prior 
to July 1986 such as the duplicate service medical records 
submitted by the veteran.  The veteran's contentions were also 
largely cumulative of previously made contentions that the 
condition was incurred in service.  



Many of the treatment records submitted after July 1986 are new.  
This evidence shows a severe intervening injury to the right foot 
and treatment for foot pain and pes planus from that point 
onward.  This evidence does not bear materially and substantially 
on the question of whether the condition shown in service - pes 
planus due to tarsal coalition - preexisted service or was 
aggravated by service within the meaning of 38 C.F.R. § 3.306.  
Nor does the evidence tend to show that the foot disorder was 
first incurred in service.  At best the evidence shows a current 
disability.  

While the current case law emphasizes the importance of 
adjudication on a complete evidentiary record, it suggests a 
minimum threshold of pertinence: a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability.  See Hodge.  The evidence submitted by the veteran 
does not tend to provide a more complete picture of the origin of 
his disability.  Therefore the veteran did not submit new and 
material evidence and his claim to reopen is denied.  

As the Board noted earlier, the Court recently announced a three 
step test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 to 
reopen the claim; and if so, VA must determine whether the claim 
is well grounded based on a review of all the evidence of record; 
and lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that the 
duty to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disorder, the first element has not been met.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. at 
171 (1996).


Service Connection - Bilateral Lower Leg Disorder

With regard to the veteran's claim for service connection for 
entitlement to service connection for a bilateral lower leg 
disorder, the Board's review of the evidentiary record discloses 
that while lower leg complaints were noted in service and again 
many years after service, the entire evidentiary record is devoid 
of a link between a current disability of the lower legs and the 
veteran's active service.  There was no evidence of a defined 
chronic disability of the lower legs in service and there was no 
evidence until many years after service that the veteran had 
lower leg complaints.  

In fact, the evidence suggests a relationship between the 
veteran's lower leg problems and his nonservice connected foot 
problems.  There is no evidence that a bilateral lower leg 
disorder is proximately related to a service connected disorder 
in any way.  There is no evidence that a lower leg disorder was 
caused or aggravated by a service connected disorder.  38 C.F.R. 
§ 3.310; Allen.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, he 
does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or etiology 
of a disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical opinions 
as to causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
appellant's claim for entitlement to service connection for a 
bilateral lower leg disorder must be denied as not well grounded.  

The Board further finds that the RO has advised the appellant of 
the evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post service medical 
evidence that has not already been obtained that would well 
ground his claim. McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the veteran's 
case.  

The RO appears to have decided the veteran's claim on the merits 
rather than determining that he had not submitted a well grounded 
claim.  However, in a few rating decisions or statements of the 
case (including those in November 1994 and February 1995) the RO 
stated that there was no basis for substantiating a claim for 
entitlement to service connection.  

To the extent that the Board considered and denied the 
appellant's claim on a ground different from that of the RO, the 
appellant has not been prejudiced by the decision.  This is 
because to the extent that the RO assumed that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and his 
failure to meet his initial burden in the adjudication process, 
the Board concludes that he has not been prejudiced by the 
decision to deny his appeal for service connection for a 
bilateral lower leg disorder.  

The Board further finds that the RO has advised the appellant of 
the evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that would 
well ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, the appeal is denied.  



The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral leg disorder, 
the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The veteran reported that he is receiving Social Security 
disability benefits.  These records may be pertinent to the claim 
for entitlement to an increased initial evaluation for PTSD.  
Therefore, there is an obligation to seek out these records.  See 
Hayes v. Brown, 9 Vet. App. 67 (1996);  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Other pertinent treatment records may also be available from VA 
or non-VA sources and if so, these should be obtained in the 
interest of a complete evidentiary record.  It is noted that when 
the veteran filed his initial claim for entitlement to service 
connection, two organizations apparently in possession of 
psychological treatment records, Central Valley Comprehensive 
Community Mental Health, and University of California at Hayward, 
requested a more specific record release authorization.  It does 
not appear that this was ever accomplished.  See Murincsak; 
Culver v. Derwinski, 3 Vet. App. 292 (1992); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The Board is also of the opinion that an additional VA 
examination is warranted.  See Wisch v. Brown, 8 Vet. App. 139 
(1995); Douglas v. Derwinski, 2 Vet. App. 103 (1992).  The last 
examination was over a year and a half before and the results may 
be stale.  See Gregory v. Brown, 8 Vet. App. 563 (1996); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Furthermore, in 
view of Fenderson, current findings are necessary so if staging 
of ratings is warranted, the disability can be thoroughly and 
precisely evaluated.  

There were a number of shortcomings in the prior VA psychiatric 
examination.  The VA examiner in his report made no reference to 
the evidence in the claims folder to include the social and 
industrial survey that was accomplished.  VA regulations 
emphasize the importance of considering the history of a 
disability including changes in diagnoses or fluctuations in 
findings.  Without reviewing the other material of record, the 
examiner may not have a full and accurate factual basis for 
rendering diagnoses or other opinions.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, the credibility of medical evidence is damaged where a 
medical opinion is based on an inaccurate factual premise or 
history.  See e.g. Reonal v. Brown, 5 Vet. App. 458 (1993).  
Other records in the claims folder contain diagnoses other than 
PTSD and showed other relational problems that could have 
pertinence to the veteran's current condition.  A VA Hospital 
report from January 1986 contains diagnoses of major depression 
and antisocial and avoidant personality traits.  The veteran 
reported a four-year history of downward social drift, felony 
conviction for child molestation, traumatic divorce, and 
progressive loss of employability. 

A clear picture of all existing disorders is especially important 
because the veteran's representative argues that the global 
assessment of functioning (GAF) score assigned by the examiner 
supports the veteran's claim for entitlement to an evaluation 
higher than 50 percent.  A GAF by definition is based on 
"global" functional ability.  While the GAF assigned by the 
examiner might be entirely or mostly attributable to impairment 
related to PTSD, it might also encompass disability due to 
nonservice connected disorders completely unrelated to PTSD.  

Perhaps because the record was not apparently reviewed (or 
reviewed thoroughly) the VA examiner has not addressed whether 
the veteran has any additional disorders such as a sexual 
disorder or a personality disorder, and what if any disability 
may be attributable to those other disorders.  It is noted that 
on the veteran's most recent VA examination of December 1997, a 
diagnosis was deferred as to whether the veteran had any Axis II 
disorders (including personality disorders).  

Therefore, pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), and to ensure that he is afforded due 
process, 38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of the issue of entitlement to an initial evaluation 
in excess of 50 percent for PTSD pending a remand to the RO for 
further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well as 
the records relied upon concerning that 
claim.  If records pertaining to such claim 
and the medical evidence utilized in 
processing such claim are not available, 
that fact should be entered into the claims 
file.  

3.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist in order to determine the 
current nature and extent of severity of 
the service-connected PTSD.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the claims file in this 
regard.  The examiner should identify all 
of the veteran's associated symptomatology 
in order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD is 
or are found on examination, the examiner 
should offer an opinion as to whether any 
such disorder is causally or etiologically 
related to PTSD, and, if not so related, 
whether the veteran's PTSD has any effect 
on the severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorder, in relation to 
the veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it relates 
to the veteran's occupational and social 
impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  The examiner 
should express an opinion as to the impact 
of PTSD on the veteran's ability to obtain 
and retain substantially gainful 
employment.  Any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD 
with consideration of all applicable laws, 
cases and regulations.  The RO must also 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


